Citation Nr: 1508541	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  07-39 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased ratings for bilateral pes planus, currently assigned "staged" ratings of 10 percent prior to August 23, 2005; 30 percent from August 23, 2005 to July 21, 2009; and 50 percent from October 1, 2009.

2.  Entitlement to a rating in excess of 30 percent for right knee arthritis, status post total arthroplasty.

3.  Entitlement to a rating in excess of 20 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had active service from October 1978 to November 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2009, the RO granted a temporary total rating for convalescence from July 21, 2009 until September 30, 2009, based on surgical treatment and then evaluated the Veteran's bilateral pes planus as 10 percent disabling effective October 1, 2009.  The matter of the rating for that period of time is not for consideration, as the disability was rated totally disabling.  

In December 2009, the matter of bilateral pes planus was remanded for additional development.  A January 2011 rating decision increased the rating to 30 percent, effective October 1, 2009.  In April 2011 and December 2013, the matter of bilateral pes planus was again remanded for additional development.  An April 2014 rating decision awarded increased ratings of 30 percent, effective August 23, 2005 and 50 percent, effective October 1, 2009.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  At this time, the Board finds that the prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The issues of the ratings for service-connected right knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 23, 2005, the Veteran's bilateral pes planus is shown to be manifested by no more than moderate disability with pain and swelling.

2.  From August 23, 2005 to July 21, 2009, the Veteran's bilateral pes planus is shown to be manifested by no more than severe disability with pain, mild swelling and tenderness, characteristic callosities, and requiring orthotics/inserts.

3.  From October 1, 2009, the Veteran's bilateral pes planus is shown to be manifested by no more than pronounced disability with inward bowing of the Achilles on weight bearing, pain, and requiring orthotics/inserts.


CONCLUSIONS OF LAW

1.  Prior to August 23, 2005, a rating in excess of 10 percent for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5276 (2014).  

2.  From August 23, 2005 to July 21, 2009, a rating in excess of 30 percent for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 (2014).  

3.  From October 1, 2009, a rating in excess of 50 percent for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, VA is required to give notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In notice letters sent in January 2006, February 2008, April 2010, and December 2010, the Veteran was advised of the evidence necessary to substantiate the claim for an increased rating for bilateral pes planus, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  He was given ample opportunity to respond.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent post-service treatment records have been associated with the record.  VA examinations were obtained in March 2006, February 2008, June 2010, and February 2014.  The Board finds that the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough and allow for consideration of all applicable criteria.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the appropriate rating for the bilateral pes planus disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the acting Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the July 2009 hearing, the undersigned identified the issues then on appeal, including the matter of an increased rating for bilateral pes planus; focused on the criteria necessary to substantiate the claim for increase; and identified evidence that could assist the Veteran in substantiating the claim.  A hearing notice defect is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every step of his claim.  Therefore, any further notice and assistance is not necessary and the Board may proceed to adjudicate the Veteran's appeal without prejudice to him.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment were shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his bilateral pes planus warrants higher ratings.  This disability is rated under Code 5276, which provides for a 10 percent rating for moderate pes planus, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A (maximum) 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The use of terminology such as mild, moderate and severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Prior to August 23, 2005

Prior to August 23, 2005, the Veteran's bilateral pes planus is rated as 10 percent disabling under Code 5276.  

The Board has considered whether a higher rating under Code 5276 is warranted.  Based on a review of the evidence, the Board finds that it is not.  The evidence does not show or approximate marked deformity, pain on manipulation and use accentuated, and characteristic callosities.  The evidence merely shows a history of flat feet with continued complaints of foot pain.  The Board acknowledges that the Veteran's fiancé reported that his feet swell; however, an indication of swelling, alone, does not suggest an increased disability picture.  Accordingly, a rating in excess of 10 percent under Code 5276 is not warranted.

The Board has also considered whether an increased rating is warranted under alternate codes.  In considering other applicable diagnostic codes, the Board finds that because pes cavus and malunion of or nonunion of the tarsal or metatarsal bones have not been diagnosed, Codes 5278 and 5283 do not apply.  As Codes 5277, 5279, 5280, 5281, and 5282 pertaining to orthopedic disability of the feet do not provide for a rating in excess of 10 percent, rating under those codes would be of no benefit to the Veteran.  Codes 5277, 5279, 5280, 5281, 5282, 5283.

The Board has considered whether the Veteran's bilateral pes planus should be rated separately for each foot under Code 5284 (as other foot injury), but finds that the symptoms throughout this period are wholly encompassed by the criteria under Code 5276, which are specific for the disability at issue.  More importantly, when the Veteran was seeking entitlement to service connection for his feet, he was not claiming he sustained an injury to his feet in service.

Accordingly, a rating in excess of 10 percent for bilateral pes planus prior to August 23, 2005 is not warranted.

From August 23, 2005 to July 21, 2009

From August 23, 2005 to July 21, 2009, the Veteran's bilateral pes planus is rated as 30 percent disabling under Code 5276.  

On March 2006 VA feet examination, the Veteran complained of a continued aching sensation in both feet.  He stated that being on his feet and walking increases his pain.  Examination showed flat feet with some tenderness on the bottom of both feet, but no sign of inflammation.  The Achilles tendon appeared midline in both feet.  The weight bearing line appeared normal.  There was also evidence of mild hallux valgus, especially on the left foot.  Pes planus and bilateral hallux valgus were diagnosed.

In November 2006, the Veteran stated that when he awakens, he can only put weight on his toes until the circulation improves.  He indicated that he is taking anti-inflammatory medication to help with the pain.

In March 2007, the Veteran complained of bilateral foot pain.  A September 2007 treatment record notes an assessment of hallux valgus and pes planus with excessive pronation.  In December 2007, the Veteran stated that he developed hammertoes and callouses, and indicated that he was issued shoe inserts.

On February 2008 VA examination, the Veteran reported having flat feet and wearing inserts in his soles.  He stated that he has big toe pain, which is worse on the left side.  On physical examination, the Veteran could walk comfortably.  He was shown to have bilateral flat feet, mild swelling and tenderness over the first metatarsal phalangeal joint, and hallux valgus of 20 degrees.  There were no callosities or other skin lesions.  His toe movements were normal.  A shoe examination revealed no evidence of any uneven wear.  The Veteran was also shown to be able to stand on his toe.  Bilateral pes planus was diagnosed.

An April 2009 VA podiatry clinic record notes an assessment of pes planus with excessive pronation, and hallux valgus deformity.  April 2009 X-rays showed bilateral pes planus and mild left hallux valgus.  In July 2009, the Veteran underwent a left foot bunionectomy.  July 2009 left foot X-rays showed a moderate hallux valgus deformity with moderate first metatarsal phalangeal subluxation and a mild medial bursitis.  There was minimal osteoarthritis of the interphalangeal joints with hammertoes from the second through the fifth toes.  

In July 2009, the Veteran testified that his orthotic shoes do not relieve his symptoms.  He stated that he has calluses and that sometimes he wakes up and cannot stand on his toes.  He stated that his feet stiffen and burn, and that he has arthritis.  August 2009 left foot X-rays showed a prior hallux valgus repair to the left first toe.  The X-rays were otherwise unremarkable.

Based on the foregoing, the Board finds that a rating in excess of 30 percent under Code 5276 was not warranted from August 23, 2005 to July 21, 2009.  The evidence does not show that during this period the foot disability picture presented met or approximated one of a pronounced degree of impairment, so as to warrant the next higher (50 percent) schedular rating.  Specifically, on March 2006 VA examination, the Veteran reported pain and there was some tenderness; however, there was no sign of inflammation.  The weight bearing line was normal.  Further, although the Veteran reported callouses in March 2007, such were not observed on February 2008 VA examination.  On such examination, the Veteran reported pain and wearing inserts.  Mild swelling and tenderness were observed; however, his toe movements were normal and a shoe examination revealed no evidence of any uneven wear.  The Veteran was also able to stand on his toes.  Such symptomatology is contemplated by the now assigned 30 percent rating.  

The Board acknowledges that an April 2009 VA record notes an assessment of pes planus with excessive pronation.  However, to warrant the next higher 50 percent rating, the evidence must also show there is extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation that are not improved by orthopedic shoes or appliances.  Here, the evidence shows no more than mild tenderness of the feet and does not show or approximate marked inward displacement and severe spasm of the tendo Achilles on manipulation.  

Additionally, the Board notes that the Veteran testified that his feet symptoms are not improved by his orthotic shoes.  While the Board does not doubt the Veteran's sincerity in this regard, it notes that this contention is not supported by the contemporaneous evidence in this period.  Notably, the Veteran underwent two VA examinations during this period and neither examiner, after interview and examination of the Veteran, found that his symptoms were not relieved by orthopedic shoes or appliances.

In considering other applicable diagnostic codes, the Board finds that because pes cavus has not been diagnosed, Code 5278 does not apply.  As the remaining Codes pertaining to orthopedic disability of the feet do not provide for rating in excess of 30 percent, rating under those codes would be of no benefit to the Veteran.  Codes 5277, 5279, 5280, 5281, 5282, 5283, 5284.

Accordingly, while the symptoms shown during this period suggest a "severe" foot disability, they do not meet or approximate the criteria for a rating in excess of 30 percent.  Thus, a rating in excess of 30 percent is not warranted from August 23, 2005 to July 21, 2009.

Since October 1, 2009

As of October 1, 2009, the Veteran's bilateral pes planus has been rated as 50 percent disabling under Code 5276.

On June 2010 VA feet examination, the Veteran noted that he has developed callouses under the great toe of the foot and is developing a bunion.  He further related having left and right foot symptoms such as pain (while standing, walking, and at rest), stiffness (while standing and walking), and lack of endurance (while standing and walking).  He did not report having left foot swelling, heat, redness, fatigability, and weakness, or right foot swelling, heat, redness, and weakness.  The Veteran indicated he could stand more than one hour, but less than three hours, and that he was able to walk one to three miles.  The examiner noted that the Veteran wears wide-toe box shoes and custom molded orthotics and that the efficacy of the correctable shoes/inserts is fair.

On physical examination, the examiner noted evidence of left foot painful motion and tenderness (in the arch area of the plantar surface).  There was no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was also no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The examiner noted inward bowing of the Achilles on weight bearing, which was partially correctable with manipulation.  There was also moderate pronation, and no arch present on weight bearing (or non-weight bearing).  The weight bearing line was over the great toe.  Right foot examination showed evidence of painful motion, tenderness (in the arch area), and abnormal weight bearing (callosities).  There was no evidence of swelling, instability, or weakness, or malunion or nonunion of the tarsal or metatarsal bones.  There was evidence of inward bowing of the Achilles, partially correctable with manipulation.  There was moderate pronation and no arch present on weight bearing (or non-weight bearing).  The location of the weight bearing line was over the great toe and there was a moderate single callous on the proximal aspect of the great toe.  There was no evidence of muscle atrophy and no other significant physical findings.  X-rays showed significant bilateral pes planus with mild midfoot degenerative changes on the left and improved left foot hallux valgus postoperatively.

Following the examination, the examiner concluded that although the Veteran's pes planus is moderately severe, it does not significantly interfere with gainful employment.  The examiner noted that the Veteran is able to perform his work as a custodian for an eight hour day with two routine breaks.

In March 2011, the Veteran's representative indicated that the Veteran contends he has an aching sensation in both feet that increases with prolonged standing and walking.  It was noted that the Veteran reported he continues to use inserts.

An October 2011 VA treatment record notes that the Veteran shows a flat-foot gait pattern.

Social Security Administration (SSA) disability records note assessments of flat feet.

On February 2014 VA flatfoot examination, congenital bilateral pes planus was diagnosed.  It was noted that the Veteran has worn shoe inserts since 2009.  On examination, there was pain on use of the feet, but that was not accentuated on use.  There was no pain on manipulation of the feet, no swelling, and no evidence of characteristic calluses.  There was also no evidence of extreme tenderness of the plantar surfaces of the feet.  The examiner noted that the Veteran's symptoms are not relieved by arch supports.  Further, it was noted that the Veteran has decreased longitudinal arch height on weight-bearing of both feet, objective evidence of marked deformity of the feet, and the weight-bearing line falls over or medial to the great toe in both feet.  He did not have evidence of marked pronation of the feet.  There was also no lower extremity deformity other than pes planus causing alteration of the weight bearing line, no evidence of inward bowing of the Achilles' tendon, and no evidence of marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner also indicated that the Veteran's flatfoot disability does not cause additional pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  Also, it was noted that the flatfoot disability does not impact the Veteran's ability to work.

A March 2014 VA treatment record notes that the Veteran was able to ambulate at a normal pace with no observable difficulty.

As noted above, the Veteran is rated 50 percent from October 1, 2009.  A 50 percent rating is the maximum schedular rating available under Code 5276.  A higher rating (and special monthly compensation) is warranted if there is loss of use of a foot (in which case the feet would be separately rated, and the ratings combined).  See 38 C.F.R. § 4.71a, Code 5167.  However, no examination has found disability equivalent to loss of use of a foot.  See 38 C.F.R. § 4.63.  His ability to stand and walk on his feet clearly reflects more function than would be served with amputation stumps.  Notably, on June 2010 VA examination, the Veteran reported he was able to walk one to three miles.

Other Considerations

The Board has also considered whether referral of this claim for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to the feet that is not encompassed by the schedular staged ratings now assigned.  The Veteran's primary complaint is of functional limitation due to pain and some tenderness.  The degree shown is encompassed by the 10, 30 and 50 percent ratings currently assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.             38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the matter of a total rating based on individual unemployability (TDIU) is not raised by the record.  In this regard, both the June 2010 and February 2014 VA examiners specifically noted that his bilateral foot disability did not impact his ability to work.  Additionally, the matter of a TDIU rating was denied in a September 2013 rating decision.  The Veteran has not appealed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Increased ratings for bilateral pes planus in excess of 10 percent prior to August 23, 2005; in excess of 30 percent from August 23, 2005 to July 21, 2009; and in excess of 50 percent from October 1, 2009 are denied.



REMAND

A September 2013 rating decision continued a 30 percent rating for right knee arthritis and continued a 20 percent rating for right knee instability.  Correspondence from the Veteran received in January 2014 expresses disagreement with these ratings.  The RO has not issued a Statement of the Case on these matters.  In such circumstances the Board is required to remand the matter for issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a Statement of the Case is issued.

Accordingly, the case is REMANDED for the following actions:

Review the determinations regarding the ratings for the service-connected right knee disability.  If these matters remain denied, issue an appropriate Statement of the Case.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matters should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


